Citation Nr: 1222099	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  00-14 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating for epilepsy higher than 40 percent before January 22, 2004, and a rating higher than 60 percent before June 17, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1971 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2002 of a Department of Veterans Affairs (VA) Regional Office (RO) which continued a 40 percent rating for epilepsy.  While on appeal in rating decisions in September 2009 and in June 2011, the RO increased the rating to 60 percent, effective in January 2004, and to 100 percent, effective in June 2010, respectively.  Entitlement to a higher rating for the rating periods prior to January 2004 and to June 2010 remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This case was previously before the Board in December 2005, in June 2006, and in March 2010, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the period covered in the appeal and before June 17, 2010, epilepsy has been manifested by at least one major seizure each month over a year.


CONCLUSION OF LAW

For the period covered in the appeal and before June 17, 2010, the criteria for a schedular 100 percent rating for epilepsy have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8910 (2011).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  As the maximum rating for epilepsy, is granted, there is no need to address VCAA compliance. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  




Rating Criteria 

Epilepsy, grand mal (Diagnostic Code 8910) and petit mal (Diagnostic Code 8911), is rated under the General Rating Formula for Major Seizures.  

The General Rating Formula for Major and Minor Epileptic Seizures provides that a confirmed diagnosis of epilepsy with at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly, is rated 40 percent disabling.  Epilepsy averaging at least 1 major seizure in 4 months over the last year; or 9 to 10 minor seizures per week, is rated 60 percent disabling.  Epilepsy averaging at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly is rated 80 percent disabling.  Epilepsy averaging at least 1 major seizure per month over the last year is rated 100 percent disabling.  

Note (1) to Diagnostic Code 8910 provides that a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2) provides that a minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a. 

Note (3) to the General Rating Formula for Major and Minor Epileptic Seizures provides that there will be no distinction between diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a.

Facts and Analysis

The record establishes that the Veteran suffers from grand mal epilepsy with major seizures of the tonic-clonic type occurring at night, when the Veteran is asleep.  The Veteran's service-connected disabilities include disabilities of the cervical, thoracic, and lumbar segments of the spine, resulting from injuries sustained during seizures.  



VA records and VA examinations show that the Veteran sleeps on the floor at night, so as to avoid falling from his bed, and that his seizures often involve the thrashing of limbs, biting of the tongue, and bladder incontinence, which describe major seizures.  Diagnostic Code 8910, Note (1).  

Although the Veteran's seizures occur only when he is asleep, there is no distinction made between diurnal (daytime) and nocturnal (nighttime) major seizures.  Note (3) to the General Rating Formula for Major and Minor Epileptic Seizures.

The Veteran has been afforded VA examinations in January 2004, in February in 2006, and June 2010, all of which describe major seizures on a regular basis with little or no response to prescribed medication.  In October 2006, the Veteran had a valgus nerve stimulator implanted, which reduced the frequency of his seizures but has not prevented the seizures.  

VA records and VA examinations variously describe the seizures as occurring at least once a month on VA examination in October 1999, once a week in 2001, and fifteen times a month in September 2006.  While there are brief periods of respite, with as long as a month between seizures, the overall disability picture presented throughout the entire appeal period is of at least one, and usually several, major seizures a month.

Based on all of the evidence of record, the Board finds that a 100 percent schedualar rating for epilepsy is warranted throughout the period of the appeal.   

Extraschedular Consideration 

The Board is precluded by regulation from an assigning extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  



As the maximum schedular rating for epilepsy, is granted, there is no factual or legal basis to refer the claim for an extraschedualr consideration. 

Total Disability Rating for Compensation based on Individual Unemployability

In a rating decision in September 2009, the RO granted a total disability rating for compensation based on individual unemployability from January 2004.  

Before January 2004, a claim for a total disability rating based on individual unemployability for a particular service-connected disability may not be considered when as here a schedular 100 percent rating has been assigned or another service-connected disability.  VAOPGCPREC 6-99.


ORDER

For the period covered in the appeal and before June 17, 2010, a 100 percent schedular rating for seizures is granted, subject to the law and regulations, governing the award of a monetary benefit.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


